Whitfield, C. J.,
delivered the following specially concurring opinion.
Treating the statute involved, and which is assailed as unconstitutional, as impairing the obligation of the contract and depriving of property without due process of law, as one which enlarged the rules of contract, by creating an estoppel, it seems to me clear that such statute is not unconstitutional. Mr. Wig-*695more, in volume 2, § 1354, of his work on evidence says this in respect to such a statute: “So, also, a statute which enlarges the rules of contract by creating an estoppel is constitutional, as when the terms of a bill of lading or of a policy of insurance arc declared to be 'conclusive’ in certain respects.” And in so stating the law he clearly approves the doctrine announced by Roster, C. J., in his dissenting opinion in the case of Missouri, K. & T. R. Co. v. Simonson, 64 Kan. 802, 68 Rac. 653, 57 L. R. A. 768, 91 Am. St. Rep. 248, decided in 1902. Ríe says that Doster, C. J., put it on the ground that those statutes which bind the interested parties by the adversary action of others may be invalid, but that the statute (identical with our statute) merely applied the doctrine of estoppel to the party’s own act. I think this is the exact statement of the correct principle on this subject. What this statute does is to hold that the railroad company, issuing a bill of lading under this statute, and under the circumstances clearly shown in the opinion in chief in this case, is simply estopped to contradict the recitation in the bill of lading as to the weights of the cotton received and transported by it.
It is earnestly insisted for the appellant that the clause, “Weights subject to correction,” is a term of this contract, and that, even treating the contract as composed of the bill of lading and also this statute written into the bill of lading, this statute is unconstitutional, because it deprives the railroad company of its property without due process of law, and also impairs the obligation of this term of the contract—“Weights subject to correction.” I think this argument as to the uneonstitutionality of this clause of this statute is fully answered by giving to this clause its manifest meaning. What is that meaning? Just this: That all such variations in weight as may be due to natural causes, atmospheric conditions, mistakes in addition, appearing on the face of the bill of lading, and other such incidental variations in weight, may be corrected; and this correction of these incidental and nonessential variations in weight *696manifestly would have been allowed under tbe general law, without reference to any such clause in the statute. But such corrections as to weights as have the tremendous effect of changing the weights by so much as one-half, one-third, or one-fifth, or other manifestly substantial proportion, never were intended to be allowed by his clause in the statute; and since the whole argument assailing the' constitutionality of this clause of the statute is based solely on the erroneous interpretation of this clause, which would make it have this latter meaning, that argument, since that interpretation is manifestly unsound, falls at once to the ground. . • Affirmed.